Title: To Alexander Hamilton from James McHenry, 12 March 1800
From: McHenry, James
To: Hamilton, Alexander

War Department 12 ~ March 1800
Sir
You will be pleased to cause the following Regulations to be observed respecting Soldiers allowed to be taken from the line of the army, to attend on officers.
To the Commander in chief or General having a seperate command is allowed three without arms.
To the inspector General, Quarter master General, each Major General not having a seperate command, and to the adjutant General two of the like description.
To a Brigadier General, Pay Master General, Deputy Quarter master General, Deputy Inspector General one of the above description, and one with arms.
To each field officer, and every other officer who ordinarily serves on horseback one of the first mentioned description.
To every officer who usually serves on foot one with arms.
The Servants required to have arms, in all general exercises, marches and movements are to be found in the ranks. When annexed to officers detached from corps, they must join the guards connected with such officers or their baggage. In the cases in which they would be otherwise without arms, if they are attached to officers of Dragoons they will retain their arms.
If experience, shall prove the allowance of servants to be too great, for any of the above officers, the Commanding General will in his discretion, reduce the number.
I have the honor to be, with great respect, Sir,   Your most Obedient Servant
Major General Alexander Hamilton

